UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                               ______

                                      No. 11-2276
                                        ______

                                   JOSE GONZALEZ,
                                                       Appellant
                                            v.

                SECRETARY OF DEPT OF HOMELAND SECURITY;
                     MICHAEL AYTES, Acting Deputy Director
                  United States Citizenship and Immigration Services;
                        JOHN THOMPSON, District Director
                  United States Citizenship and Immigration Services

     On Appeal from the United States District Court for the District of New Jersey
                          (D.C. Action No. 2:09-cv-03426)
                    District Judge: Honorable William J. Martini

Before: FUENTES and CHAGARES, Circuit Judges, and POGUE,* Judge

                           ORDER AMENDING OPINION

It appears that alien registration number contained in the caption of the precedential
opinion filed on March 19, 2012 is not the alien registration number assigned to appellant
Jose Gonzalez. At the direction of the Court, it is hereby

ORDERED that the caption of the opinion is hereby amended to reflect the appellant’s
correct alien registration number A077 638 441. It is further,

ORDERED that the Clerk shall correct this Court’s docket to include the correct number
as the incorrect number was carried over from the lower court’s docket.
For the Court,


Marcia M. Waldron, Clerk

Date: March 26, 2012
PDB for TMK/ cc: All Counsel of Record

*
 Hon. Donald C. Pogue, Chief Judge, United States Court of International Trade, sitting
by designation.